Citation Nr: 0839645	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-39 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Service connection for a back condition.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant & wife


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Board issued a decision in May 2007 in which it denied 
service connection for a back condition.  The appellant 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand (Joint Motion), in a June 2008 Order the Court vacated 
the Board decision and remanded the case to the Board for 
compliance with the instructions contained in the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In pertinent part, the Joint Motion instructs the Board to 
offer an adequate statement of reasons or bases for denying 
the claim in spite of the veteran's testimony, statements and 
other lay evidence.  The Joint Motion also instructs the 
Board to obtain a new medical opinion as to the etiology of 
the veteran's back condition that adequately considers the 
veteran's statements and lay evidence as showing a continuity 
of symptomatology.  Therefore, the Board finds that the 
veteran should be afforded another VA examination - 
preferably conducted by a back specialist - with a nexus 
opinion to determine whether his current back condition is 
related to his military service, taking into full 
consideration the veteran's contentions and lay statements 
that have been submitted.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a medical 
examination with a VA physician - a back 
specialist, if possible - to evaluate his 
back condition.  Send the veteran's claims 
folder, which should include a copy of 
this REMAND, to the physician.  The 
physician should review the veteran's 
entire claims file, service treatment 
records and medical evidence, including 
but not limited to: the June 2006 VA 
examination report, July 2006 treatment 
records and the veteran's statements and 
lay evidence that the veteran had back 
pain since service.  After reviewing the 
veteran's claims file and examining the 
veteran, the physician should provide a 
thorough examination report of the 
veteran's current disability.  The 
physician should then provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's back condition 
was caused by or related to the veteran's 
military service.  Reasons and bases for 
all opinions expressed should be provided 
and the report should include a discussion 
of the veteran's documented medical 
history, statements and assertions.

2.  Once the above action has been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




